         Case 1:21-cr-00100-AKH Document 32
                                         31 Filed 08/11/21
                                                  08/10/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                      August 10, 2021
                                The trial, currently scheduled for October 18, 2021, is hereby adjourned
BY ECF                          until November 1, 2021 at 10 am. The Final Pretrial Conference will be
                                held on October 20, 2021 at 2:30 pm. Time is excluded in the interests of
Honorable Alvin K. Hellerstein justice so that the parties may review discovery, prepare for trial, and in
United States District Judge    light of the current COVID-19 pandemic conditions.
Southern District of New York
                                                                                                 So ordered,
500 Pearl Street
                                                                                     /s/ Alvin K. Hellerstein
New York, New York 10007
                                                                                         Alvin K. Hellerstein
       Re:     United States v. Robert Lemke, 21 Cr. 100 (AKH)                                        8/11/21

Dear Judge Hellerstein:

        The Government writes to respectfully request a brief, two-week adjournment of the
tentative October 18, 2021 trial date in the above-referenced case.

        On July 29, 2021, the Honorable P. Kevin Castel informed the undersigned that the trial in
United States v. Griffith, previously tentatively scheduled for September 21, 2021, had been
selected by the Court’s scheduling committee of judges to begin on September 27, 2021. See
United States v. Griffith, 20 Cr. 15 (PKC), Dkt. 126 (S.D.N.Y.). Both Assistant United States
Attorneys currently assigned to this case are also trying the Griffith case before Judge Castel, a
prosecution involving charges of evading sanctions against North Korea, the trial of which the
Government believes will last for approximately two weeks.

       In light of the new, later trial date in Griffith, the Government anticipates that there will be
only approximately one week, and potentially even less time depending on how the Griffith trial
unfolds, between the trial before Judge Castel and the October 18 tentative trial date in this case.
The Government also understands that requests for fourth quarter 2021 trial dates are not due until
August 15, 2021.

       The Government will, of course, be prepared to try the case on any date secured by the
Court. However, because both Assistant United States Attorneys assigned to this case will begin
an estimated two-week trial before Judge Castel on September 27, 2021, the Government
         Case 1:21-cr-00100-AKH Document 32
                                         31 Filed 08/11/21
                                                  08/10/21 Page 2 of 2

                                                                                    Page 2


respectfully requests that the Court request a trial date two weeks after the date currently
contemplated, on or after November 1, 2021. The defense opposes this motion.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 United States Attorney



                                              By: ________________________________
                                                 Kyle A. Wirshba / Kimberly J. Ravener
                                                 Assistant United States Attorney
                                                 (212) 637-2493 / 2358
cc:       Defense counsel (by ECF)
